Title: William Alexander’s Draft of a Memorandum from the American Commissioners to the Farmers General, [before 24 February 1777]
From: Alexander, William
To: 


The history of this memorandum can be reconstructed from the four versions that survive. Alexander, during his visit to Paris, first drafted it for the commissioners as their reply to the memorandum from the farmers general above, Feb. 14. He wrote it in French, unlike the preceding documents, presumably because it was intended for eventual submission to the farmers; it shows a command of the language that is fluent but far from perfect. Temple Franklin then made two copies. The first and earlier one omits Alexander’s opening sentence but otherwise follows his text, with a few minor errors due to inattention; the second is drastically shortened. The version finally submitted, which bears the date of Feb. 24, follows verbatim this shortened text; but all errors in French have disappeared. What happened is clear. The commissioners quickly eliminated the blunt statement about price with which Alexander began his memorandum. They then decided to delete any discussion of specific prices, and confine themselves to the bland generalities with which Alexander concluded his statement. Finally they had this rump of a memorandum corrected and transcribed by some French amanuensis.
 
[Before February 24, 1777]
[L’on reponds aux propositions de la part de La Compagnie, que la prix de 4 sols la livre pour des tabacs pris dans les magazins de la Virginie et du Maryland, de meme que 6 sols par livre livrés en France ne peuvent presentement avoir lieu. L’on scai actuelment que les Colons craignant la difficulté de faire passer leur produits en Europe, ont diminué de Moitie la Cultivation des Tabacs. Le prix est presentment en Europe de 15 a 20 sols la livre; aussitot que l’avis de ces prix passent en l’Americq, le prix augmentera en proportion. Les speculations qui se font par tout sur cette Article, et la Competition d’acheteurs qui en resultera, portera vraisemblablement le prix au dela de tout ce qui a eté connus jusqu’icy. Et l’on l’a vue autrefois jusqu’a 12 Sols la Livre sur le lieu, scavoir dans l’année 1759.
Sur cet fondement l’on ose doutér si les Contracteurs actuelles a 8 sols seront en etat d’acquitér leurs Engagements. Et si Ils reussissent, Ils pourront perdre Gros.
La Compagnie n’ignorent pas, que quand des vendeurs scavent qu’il faut absolument achetér, et qu’on peut donnér 8 Sols, Ils ne seront guerre disposés de vendre a meilleur marché.
Et sur le tout,] après avoir amplement consideré les propositions de la part de La Compagnie, L’on croit que La systeme la plus avantageuse pour Elle et pour [le] Public en Amériq est celuy dont il a été ci devant question. C’est à dire, que La Compagnie fera expediér les différentes Matiéres dont Le Congres aura besoin, suivant L’état qui Luy sera fourni par Leurs Plenipotentiares. Et qu’elle achetera au plus bas prix possible qu’après L’expedition ces denrees seront sur les risques du Congrès, qui seront obligé de chargér le Montant en bons tabacs de La Virginie et Mariland qu’ils acheteront au plus bas prix possible, de sorte qu’il n’y aura aucun profit pris des deux Cotés. Qu’après L’expedition les tabacs seront sur les risques de la Compagnie.
La Compagnie pourra par cest moyen s’assurer d’un ample provision de matières pour la Consommation de la France sur le pied le plus médioqure que les Circonstances du tems peuvent admettre. Et se reposant sur La probité et la bonne foy de La société entiere, Elle ne Courrera aucun des risques auquel Elle sera toujours exposé en travaillant avec des particuliers.
